IT IS SO ORDERED.

Dated: 8 November, 2018 12:20 PM




                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

In re:                                        )
                                              ) Case No.: 10-50494
FAIR FINANCE COMPANY,                         )
                                              ) Chapter 7
                   Debtor.                    )
                                              ) Judge Jessica E. Price Smith

 ORDER GRANTING THE FIFTH INTERIM FEE APPLICATION FILED BY SKODA,
          MINOTTI & CO., CERTIFIED PUBLIC ACCOUNTANTS

         This matter came before the Court on the Fifth Fee Application for Allowance of Interim

Compensation and Reimbursement of Expenses for the Period October 1, 2017 through and

including September 30, 2018, Filed by Skoda Minotti as Consulting and Testifying Expert for the

Estate [Dkt. No. 2516] (the “Application”). The relief sought in the Application is sought

pursuant to (i) 11 U.S.C. §§ 330 and 331, (ii) Rule 2016 of the Federal Rules of Bankruptcy

Procedure, (iii) Rule 2016-1 of the Local Bankruptcy Rules, (iv) the Court’s Guidelines for

Compensation and Expense Reimbursement of Professionals, and (v) the Guidelines for

Reviewing Applications for Compensation and Reimbursement of Expenses Filed under 11 U.S.C.

§ 330, adopted by the Executive Office for United States Trustees.




10-50494-jps     Doc 2526     FILED 11/08/18      ENTERED 11/09/18 10:16:55         Page 1 of 7
       The Court has considered the Application, and no interested party has filed a response to

the Application. After due deliberation, the Court finds as follows:

       A.      The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding under 28 U.S.C. § 157(b)(2), and venue is proper pursuant to 28

U.S.C. §§ 1408 and 1409. This Court has the authority to decide this Application pursuant to

Sections 327, 328, 330 and 331 of the Bankruptcy Code and Rules 2014 and 2016 of the Federal

Rules of Bankruptcy Procedure.

       B.      Adequate and proper notice of the Application was given, and no other or further

notice is necessary.

       C.      Skoda, Minotti & Co., Certified Public Accountants, an Ohio Corporation (“Skoda

Minotti”) is authorized, by an order of this Court dated September 10, 2013 [Dkt. No. 1313], to

serve as a consulting and testifying expert for the estate. Skoda Minotti provided services as a

consulting and testifying expert for the estate during the period from October 1, 2017 through and

including September 30, 2018 (the “Application Period”).

       D.      In the Application, Skoda Minotti requested approval of fees in the amount of

$63,339.40, and expenses in the amount of $129.08, all of which were incurred during the

Application Period.

       E.      In accordance with this Court’s order dated August 12, 2013 [Dkt. No. 1302] (the

“Expert Compensation Order”), Skoda Minotti received interim payments for the fees and

expenses it incurred during the Application Period. To date, Skoda Minotti has received payment

for 80% of the fees ($50,671.52) and 100% of the expenses ($129.08) it incurred during the

Application Period.

       F.      The relief requested in the Application is in the best interest of the Debtor, its estate,

its creditors and other parties-in-interest. The Court finds that the fees and expenses requested by


                                                 -2-

10-50494-jps    Doc 2526       FILED 11/08/18        ENTERED 11/09/18 10:16:55              Page 2 of 7
Skoda Minotti are reasonable and necessary and comply with the Bankruptcy Code and the United

States Trustee’s Guidelines for Reviewing Applications for Compensation.

         ACCORDINGLY, IT IS HEREBY ORDERED THAT:

         1.     The Application is granted on an interim basis and subject to final review by this

Court.

         2.     The fees that Skoda Minotti incurred during the Application Period are hereby

approved and allowed, on an interim basis, in the amount of $63,339.40.

         3.     The expenses set forth in the Application are hereby approved and allowed, on an

interim basis, in the amount of $129.08;

         4.     The Trustee is authorized and directed to pay Skoda Minotti the amount of

$12,667.88, representing the total amount sought in the Application for fees and expenses incurred

by Skoda Minotti during the Application Period, less amounts that have already been paid by the

estate in accordance with the Expert Compensation Order.

         5.     This Order is without prejudice to the Trustee’s ability to obtain future services

from Skoda Minotti as needed.

         IT IS SO ORDERED.

                                               ###

Submitted by:

/s/ Kelly S. Burgan
Kelly S. Burgan (0073649)
BAKER & HOSTETLER LLP
Key Tower
127 Public Square, Suite 2000
Cleveland, Ohio 44114-1214
Telephone: 216.621.0200
Email: kburgan@bakerlaw.com

Counsel for the Trustee




                                               -3-

10-50494-jps     Doc 2526     FILED 11/08/18      ENTERED 11/09/18 10:16:55           Page 3 of 7
                                                      SERVICE LIST

Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive e-mail notice/service for this case.

        Richard M Bain bain@buckleyking.com, krupa@buckleyking.com
        Stephen M. Bales sbales@zieglermetzger.com, dmalloy@zieglermetzger.com
        Brian A Bash bashtrustee@bakerlaw.com, bbash@ecf.epiqsystems.com
        Brian A. Bash BBash@bakerlaw.com
        Brian A. Bash bashtrustee@bakerlaw.com, bbash@ecf.epiqsystems.com
        John E. Bator jbator@batorlaw.com, sbator@batorlaw.com
        Alexis Beachdell abeachdell@bakerlaw.com, fairfinancedocket@bakerlaw.com
        Kathryn A. Belfance kb@rlbllp.com
        John B. Blanton jblanton@bakerlaw.com
        Thomas J Budd disneydiver@me.com, law@disneydiver.com
        Kelly Burgan kburgan@bakerlaw.com
        Patrick W. Carothers pcarothers@leechtishman.com,
         bankruptcy@leechtishman.com;ghauswirth@leechtishman.com;dtomko@leechtishman.com
        Anthony J. Cespedes ajc1253@yahoo.com
        William Gregory Chris wchris@rlbllp.com, hkoerner@rlbllp.com
        Michael L. Cioffi cioffi@blankrome.com
        LeGrand L Clark legrand.clark@atg.in.gov, stephanie.patrick@atg.in.gov
        Deborah A. Coleman dacoleman@hahnlaw.com,
         hlpcr@hahnlaw.com;mcsoulsby@hahnlaw.com;cmbeitel@hahnlaw.com
        Anthony J DeGirolamo ajdlaw@sbcglobal.net,
         amber_weaver@sbcglobal.net;G23630@notify.cincompass.com
        Rocco I. Debitetto ridebitetto@hahnlaw.com, cmbeitel@hahnlaw.com
        Duriya Dhinojwala ddhinojwala@bmdllc.com, ddhinojwala@icloud.com
        Michelle DiBartolo-Haglock mdibartolo@ttmlaw.com, mldibartolo@gmail.com
        Breaden M. Douthett bdouthett@bakerlaw.com, fairfinancedocket@bakerlaw.com
        J Douglas Drushal ddrushal@ccj.com, lehman@ccj.com
        Charles R. Dyas charles.dyas@btlaw.com
        Robert W. Eckinger rwe@eckingerlaw.com
        Joseph Esmont jesmont@bakerlaw.com, joe.esmont@gmail.com;cbkfuturesinc@bakerlaw.com
        Joseph Esmont jesmont@bakerlaw.com, joe.esmont@gmail.com;cbkfuturesinc@bakerlaw.com
        Joseph E. Ezzie jezzie@bakerlaw.com
        Gregory R Farkas gfarkas@frantzward.com, dlbeatrice@frantzward.com
        Adam Lee Fletcher afletcher@bakerlaw.com
        Dov Frankel dfrankel@taftlaw.com, BHORVATH@TAFTLAW.COM;CLE_Docket_Assist@taftlaw.com
        Leon Friedberg lfriedberg@cpmlaw.com, efiling@cpmlaw.com
        Ronald P. Friedberg rfriedberg@meyersroman.com, vvardon@meyersroman.com
        Marc P Gertz mpgertz@goldman-rosen.com, debm@goldman-rosen.com
        Matthew Gold courts@argopartners.net
        Eric R. Goodman egoodman@bakerlaw.com
        Harry W. Greenfield bankpleadings@bucklaw.com,
         young@buckleyking.com;toole@buckleyking.com;heberlein@buckleyking.com
        Harry W. Greenfield greenfield@buckleyking.com,
         young@buckleyking.com;toole@buckleyking.com;heberlein@buckleyking.com
        John J Guy johnguy@neo.rr.com
        John J Guy johnguy@neo.rr.com
        Adam Bradley Hall amps@manleydeas.com
        Scott Holbrook sholbrook@bakerlaw.com
        H Ritchey Hollenbaugh hrh@cpmlaw.com, knocera@cpmlaw.com;slq@cpmlaw.com
        Rachel Huston rachel.huston@ohioattorneygeneral.gov
        Joseph F. Hutchinson jhutchinson@bakerlaw.com, sszalay@bakerlaw.com
        Steven G Janik , 8382591420@filings.docketbird.com
        Steven G Janik steven.janik@janiklaw.com, 8382591420@filings.docketbird.com



10-50494-jps          Doc 2526         FILED 11/08/18            ENTERED 11/09/18 10:16:55                   Page 4 of 7
        Cynthia A Jeffrey bknotice@reimerlaw.com
        Kenneth C Johnson kjohnson@bricker.com, lpickett@bricker.com
        Nathaniel R. Jones jones-n@blankrome.com
        Mitchell A. Karlan mkarlan@gibsondunn.com,
         ldunst@gibsondunn.com;nhart@gibsondunn.com;blutz@gibsondunn.com;mao@gibsondunn.com
        Patrick J Keating pkeating@bdblaw.com, sconard@bdblaw.com
        Scott J. Kelly scottkelly@skellylaw.com
        David Charles Knowlton dck@kckblaw.com
        John F Kostelnik jkostelnik@frantzward.com, dlbeatrice@frantzward.com
        Stuart A. Laven slaven@cavitch.com
        James Michael Lawniczak jlawniczak@calfee.com
        Trish D. Lazich trish.lazich@ohioattorneygeneral.gov, angelique.dennis-noland@ohioattorneygeneral.gov
        Stephen P Leiby sleiby@neolaw.biz, jackie@neolaw.biz
        Scott B. Lepene scott.lepene@thompsonhine.com,
         Christine.Broz@thompsonhine.com;ECFDocket@thompsonhine.com
        Jeffrey M. Levinson jml@jml-legal.com
        Patrick T. Lewis plewis@bakerlaw.com, sjeney@bakerlaw.com
        Quintin F. Lindsmith qlindsmith@bricker.com, cwarner@bricker.com
        David A Looney David@OhioAttorney.com, davelooney1@gmail.com
        Bruce J.L. Lowe blowe@taftlaw.com, CLE_Docket_Assist@taftlaw.com;SMcKean@taftlaw.com
        Thomas R Lucchesi tlucchesi@bakerlaw.com
        Thomas R Lucchesi tlucchesi@bakerlaw.com
        Crystal L. Maluchnik crystal.maluchnik@janiklaw.com
        Crystal L. Maluchnik crystal.maluchnik@janiklaw.com
        Grant A Mason gamason@millermast.com
        Matthew H Matheney mmatheney@bdblaw.com, bhajduk@bdblaw.com
        Shorain L. McGhee shorain@smcgheelaw.com
        David W. Mellott dmellott@beneschlaw.com
        Tarek E. Mercho tmercho@mercholegal.com
        David P. Meyer dmeyer@dmlaws.com, docket@dmlaws.com
        David Polan Meyer dmeyer@dmlaws.com
        Michael J Moran mike@gibsonmoran.com, moranecf@gmail.com;r55982@notify.bestcase.com
        Michael J Moran moranecf@yahoo.com, moranecf@gmail.com;r55982@notify.bestcase.com
        David A Mucklow davidamucklow@yahoo.com
        David A Mucklow davidamucklow@yahoo.com
        Steven J. Mulligan stevenmulligan@cox.net
        Maritza S. Nelson mnelson@bakerlaw.com
        F. Anthony Paganelli tony@tonypaganelli.com
        Lucas Keith Palmer palmer@ccj.com, aaichele@ralaw.com
        David C. Perduk dperduk@perduklaw.com, jody@perduklaw.com
        Mark A Phillips mphillips@beneschlaw.com,
         docket@beneschlaw.com;lbehra@beneschlaw.com;cgreen@beneschlaw.com
        Mark A Phillips mphillips@beneschlaw.com,
         docket@beneschlaw.com;lbehra@beneschlaw.com;cgreen@beneschlaw.com
        Larry G. Poulos larry_poulos@yahoo.com
        Kenneth G. Prabucki kprabucki@bakerlaw.com
        Kenneth G. Prabucki kprabucki@bakerlaw.com
        Clinton E. Preslan ndohbky@jbandr.com
        Clinton E. Preslan cpreslan@preslanlaw.com
        David F. Proano dproano@bakerlaw.com, fairfinancedocket@bakerlaw.com
        David F. Proano dproano@bakerlaw.com, fairfinancedocket@bakerlaw.com
        Stephen J Pruneski spruneski@rlbllp.com
        Timothy J Richards trichards@frantzward.com,
         dlbeatrice@frantzward.com;timrichardslegal1976@gmail.com
        Mark Riemer mriemer@goldman-rosen.com
        Tim Robinson tim.robinson@dinsmore.com, lisa.geeding@dinsmore.com
        Tim Robinson tim.robinson@dinsmore.com, lisa.geeding@dinsmore.com

4845-4001-5454.1


10-50494-jps        Doc 2526       FILED 11/08/18         ENTERED 11/09/18 10:16:55              Page 5 of 7
        James E. Rossow jim@rubin-levin.net, robin@rubin-levin.net;lisa@rubin-
         levin.net;atty_jer@trustesolutions.com
        James E. Rossow jim@rubin-levin.net, robin@rubin-levin.net;lisa@rubin-
         levin.net;atty_jer@trustesolutions.com
        Colin P. Sammon colin.sammon@janiklaw.com, Julie.Zakrzewski@Janiklaw.com
        Matthew J. Samsa msamsa@mcdonaldhopkins.com, docket@beneschlaw.com;cgreen@beneschlaw.com
        James Preston Schuck jschuck@bricker.com, cwarner@bricker.com
        Richard V. Singleton rsingleton@blankrome.com, kreda@blankrome.com;jhanner@blankrome.com
        Dale S Smith dsmith@frantzward.com, dlbeatrice@frantzward.com
        Sheldon Stein ssteindocs@gmail.com, kristine@steintrustee.com;sheldon@steintrustee.com
        Rachel L. Steinlage rsteinlage@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com
        Ray H Stoess raystoess@600westmain.com
        Megan D. Stricker mnovinc@davisyoung.com, gcampbell@davisyoung.com
        Timothy M. Sullivan tim@tmslaw.net, crystal@tmslaw.net
        Jonathan D. Sundheimer jsundheimer@btlaw.com
        Gregory D Swope gswope@kwgd.com, mhelmick@kwgd.com
        David J. Theising dtheising@harrisonmoberly.com
        Ronald N. Towne rtowne@neolaw.biz, awehener@neolaw.biz
        Vance P. Truman medinaatty@vancetruman.com
        United States Trustee (Registered address)@usdoj.gov
        Michael S Tucker mtucker@ulmer.com
        Nancy A. Valentine nancy.valentine@icemiller.com, carol.builder@icemiller.com
        Michael A. VanNiel mvanniel@bakerlaw.com
        Thomas C Wagner wagnert@tcwlawyers.com, wagnert@vwlawyers.com
        Daniel Rubin Warren dwarren@bakerlaw.com
        Wayne County Litigants ddrushal@ccj.com
        Nicholas L. White nwhite@bakerlaw.com, fairfinancedocket@bakerlaw.com
        Alicia Raina Whiting-Bozich whiting-bozich@buckleyking.com, heberlein@buckleyking.com
        Douglas Wolfe dwolfe@asmcapital.com
        Lenore Kleinman ust04 Lenore.Kleinman@usdoj.gov
        Maria D. Giannirakis ust06 maria.d.giannirakis@usdoj.gov




4845-4001-5454.1


10-50494-jps       Doc 2526     FILED 11/08/18       ENTERED 11/09/18 10:16:55          Page 6 of 7
    Manual Notice List

The following is the list of parties who are not on the list to receive e-mail notice/service for this case (who therefore
require manual noticing/service).

     Emily S. Donahue                                       Eric W. Sleeper
     Jackson Walker L.L.P.                                  Barton Barton & Plotkin LLP
     2323 Ross Avenue, Suite 600                            420 Lexington Avenue
     Dallas, TX 75202                                       New York, NY 10170

     Christine A. Arnold                                    Gary Sallee
     6005 Twin Lakes Drive                                  11650 Olio Road, Suite 1000-333
     Parma, OH 44219                                        Fishers, IN 46037

     Dennis S. Sumerix                                      Robert Hanlon
     18592 Edwards Road, Lot 171                            Eileen Hanlon
     Doylestown, OH 44230-9546                              P.O. Box 42
                                                            State Route 43
                                                            Mogadore, OH 44260

     Leon Friedberg                                         John McCauley, Esq.
     Dennis J. Concilla                                     J. Richard Kiefer, Esq.
     Carl A. Aveni                                          Bingham McHale LLP
     H. Ritchey Hollenbaugh                                 2700 Market Tower
     Carlile Patchen & Murphy LLP                           10 West Market Street
     366 Broad Street                                       Indianapolis, IN 46204
     Columbus, OH 43215

     Robert Boote                                           Tobey Daluz
     Ballard Shahr LLP                                      Ballard Spahr LLP
     919 North Market Street, 12th Floor                    919 North Market Street, 12th Floor
     Wilmington, DE 19801-3034                              Wilmington, DE 19801-3034

     Leslie C Heilman                                       Jay Jaffe
     Ballard Spahr LLP                                      Faegre Baker Daniels LLP
     919 North Market Street, 12th Floor                    600 E. 96th Street, Suite 600
     Wilmington, DE 19801-3034                              Indianapolis, IN 46240

     Maria D. Giannirakis                                   Michael V. Demczyk
     Office of the United States Trustee                    12370 Cleveland Avenue, NW
     Howard M. Metzenbaum U.S. Courthouse                   P.O. Box 867
     201 Superior Avenue East, Suite 441                    Uniontown, OH 44685
     Cleveland, OH 44114

     Lothar Jung                                            Charles Boerner
     12962 W. Linden Avenue                                 1848 Ritchie Road
     Parma, OH 44130-5817                                   Stow, OH 44224

     John J. Kuster                                         JM Partners LLC
     Benjamin R. Nagin                                      Attn: John Marshall
     Sidley Austin LLP                                      6800 Paragon Place, Suite 202
     787 Seventh Avenue                                     Richmond, VA 23230-1656
     New York, NY 10019




4845-4001-5454.1


10-50494-jps         Doc 2526         FILED 11/08/18          ENTERED 11/09/18 10:16:55                  Page 7 of 7
